Cite as: 592 U. S. ____ (2020)                     1

                              Per Curiam

SUPREME COURT OF THE UNITED STATES
TRENT MICHAEL TAYLOR v. ROBERT RIOJAS, ET AL.
   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED
    STATES COURT OF APPEALS FOR THE FIFTH CIRCUIT
               No. 19–1261. Decided November 2, 2020

   PER CURIAM.
   Petitioner Trent Taylor is an inmate in the custody of the
Texas Department of Criminal Justice. Taylor alleges that,
for six full days in September 2013, correctional officers
confined him in a pair of shockingly unsanitary cells.1 The
first cell was covered, nearly floor to ceiling, in “ ‘massive
amounts’ of feces”: all over the floor, the ceiling, the win-
dow, the walls, and even “ ‘packed inside the water faucet.’ ”
Taylor v. Stevens, 946 F.3d 211, 218 (CA5 2019). Fearing
that his food and water would be contaminated, Taylor did
not eat or drink for nearly four days. Correctional officers
then moved Taylor to a second, frigidly cold cell, which was
equipped with only a clogged drain in the floor to dispose of
bodily wastes. Taylor held his bladder for over 24 hours,
but he eventually (and involuntarily) relieved himself,
causing the drain to overflow and raw sewage to spill across
the floor. Because the cell lacked a bunk, and because Tay-
lor was confined without clothing, he was left to sleep naked
in sewage.
   The Court of Appeals for the Fifth Circuit properly held
that such conditions of confinement violate the Eighth
Amendment’s prohibition on cruel and unusual punish-
ment. But, based on its assessment that “[t]he law wasn’t
clearly established” that “prisoners couldn’t be housed in
——————
  1 The Fifth Circuit accepted Taylor’s “verified pleadings [as] competent

evidence at summary judgment.” Taylor v. Stevens, 946 F.3d 211, 221
(2019). As is appropriate at the summary-judgment stage, facts that are
subject to genuine dispute are viewed in the light most favorable to Tay-
lor’s claim.
2                     TAYLOR v. RIOJAS

                          Per Curiam

cells teeming with human waste” “for only six days,” the
court concluded that the prison officials responsible for Tay-
lor’s confinement did not have “ ‘fair warning’ that their spe-
cific acts were unconstitutional.” 946 F.3d, at 222 (quoting
Hope v. Pelzer, 536 U.S. 730, 741 (2002)).
   The Fifth Circuit erred in granting the officers qualified
immunity on this basis. “Qualified immunity shields an of-
ficer from suit when she makes a decision that, even if con-
stitutionally deficient, reasonably misapprehends the law
governing the circumstances she confronted.” Brosseau v.
Haugen, 543 U.S. 194, 198 (2004) (per curiam). But no rea-
sonable correctional officer could have concluded that, un-
der the extreme circumstances of this case, it was constitu-
tionally permissible to house Taylor in such deplorably
unsanitary conditions for such an extended period of time.
See Hope, 536 U.S., at 741 (explaining that “ ‘a general con-
stitutional rule already identified in the decisional law may
apply with obvious clarity to the specific conduct in ques-
tion’ ” (quoting United States v. Lanier, 520 U.S. 259, 271
(1997))); 536 U.S., at 745 (holding that “[t]he obvious cru-
elty inherent” in putting inmates in certain wantonly “de-
grading and dangerous” situations provides officers “with
some notice that their alleged conduct violate[s]” the Eighth
Amendment). The Fifth Circuit identified no evidence that
the conditions of Taylor’s confinement were compelled by
necessity or exigency. Nor does the summary-judgment
record reveal any reason to suspect that the conditions of
Taylor’s confinement could not have been mitigated, either
in degree or duration. And although an officer-by-officer
analysis will be necessary on remand, the record suggests
that at least some officers involved in Taylor’s ordeal were
deliberately indifferent to the conditions of his cells. See,
e.g., 946 F.3d, at 218 (one officer, upon placing Taylor in
the first feces-covered cell, remarked to another that Taylor
was “ ‘going to have a long weekend’ ”); ibid., and n. 9 (an-
other officer, upon placing Taylor in the second cell, told
                      Cite as: 592 U. S. ____ (2020)                     3

                               Per Curiam

Taylor he hoped Taylor would “ ‘f***ing freeze’ ”).
  Confronted with the particularly egregious facts of this
case, any reasonable officer should have realized that Tay-
lor’s conditions of confinement offended the Constitution.2
We therefore grant Taylor’s petition for a writ of certiorari,
vacate the judgment of the Court of Appeals for the Fifth
Circuit, and remand the case for further proceedings con-
sistent with this opinion.
                                            It is so ordered.

  JUSTICE BARRETT took no part in the consideration or
decision of this case.

  JUSTICE THOMAS dissents.




——————
   2 In holding otherwise, the Fifth Circuit noted “ambiguity in the

caselaw” regarding whether “a time period so short [as six days] violated
the Constitution.” 946 F.3d, at 222. But the case that troubled the Fifth
Circuit is too dissimilar, in terms of both conditions and duration of con-
finement, to create any doubt about the obviousness of Taylor’s right.
See Davis v. Scott, 157 F.3d 1003, 1004 (CA5 1998) (no Eighth Amend-
ment violation where inmate was detained for three days in dirty cell
and provided cleaning supplies).
                  Cite as: 592 U. S. ____ (2020)             1

                ALITO, J., concurring in judgment

SUPREME COURT OF THE UNITED STATES
TRENT MICHAEL TAYLOR v. ROBERT RIOJAS, ET AL.
   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED
    STATES COURT OF APPEALS FOR THE FIFTH CIRCUIT
             No. 19–1261. Decided November 2, 2020

   JUSTICE ALITO, concurring in the judgment.
   Because the Court has granted the petition for a writ of
certiorari, I will address the question that the Court has
chosen to decide. But I find it hard to understand why the
Court has seen fit to grant review and address that ques-
tion.
                               I
   To see why this petition is ill-suited for review, it is im-
portant to review the procedural posture of this case. Peti-
tioner, an inmate in a Texas prison, sued multiple prison
officers and asserted a variety of claims, including both the
Eighth Amendment claim that the Court addresses (placing
and keeping him in filthy cells) and a related Eighth
Amendment claim (refusing to take him to a toilet). The
District Court granted summary judgment for the defend-
ants on all but one of petitioner’s claims under Federal Rule
of Civil Procedure 54(b), which permitted petitioner to ap-
peal the dismissed claims. On appeal, the Fifth Circuit af-
firmed as to all the claims at issue except the toilet-access
claim. On the claim concerning the conditions of peti-
tioner’s cells, the court held that the facts alleged in peti-
tioner’s verified complaint were sufficient to demonstrate
an Eighth Amendment violation, but it found that the offic-
ers were entitled to qualified immunity based primarily on
a statement in Hutto v. Finney, 437 U.S. 678 (1978), and
the Fifth Circuit’s decision in Davis v. Scott, 157 F.3d 1003
(1998).
2                     TAYLOR v. RIOJAS

                ALITO, J., concurring in judgment

   The Court now reverses the affirmance of summary judg-
ment on the cell-conditions claim. Viewing the evidence in
the summary judgment record in the light most favorable
to petitioner, the Court holds that a reasonable corrections
officer would have known that it was unconstitutional to
confine petitioner under the conditions alleged. That ques-
tion, which turns entirely on an interpretation of the record
in one particular case, is a quintessential example of the
kind that we almost never review. As stated in our Rules,
“[a] petition for a writ of certiorari is rarely granted when
the asserted error consists of . . . the misapplication of a
properly stated rule of law,” this Court’s Rule 10. That is
precisely the situation here. The Court does not dispute
that the Fifth Circuit applied all the correct legal stand-
ards, but the Court simply disagrees with the Fifth Circuit’s
application of those tests to the facts in a particular record.
Every year, the courts of appeals decide hundreds if not
thousands of cases in which it is debatable whether the ev-
idence in a summary judgment record is just enough or not
quite enough to carry the case to trial. If we began to review
these decisions we would be swamped, and as a rule we do
not do so.
   Instead, we have well-known criteria for granting review,
and they are not met here. The question that the Court
decides is not one that has divided the lower courts, see this
Court’s Rule 10, and today’s decision adds virtually nothing
to the law going forward. The Court of Appeals held that
the conditions alleged by petitioner, if proved, would violate
the Eighth Amendment, and this put correctional officers
in the Fifth Circuit on notice that such conditions are intol-
erable. Thus, even without our intervention, qualified im-
munity would not be available in any similar future case.
   We have sometimes granted review and summarily re-
versed in cases where it appeared that the lower court had
conspicuously disregarded governing Supreme Court prec-
edent, but that is not the situation here. On the contrary,
                  Cite as: 592 U. S. ____ (2020)            3

                ALITO, J., concurring in judgment

as I explain below, it appears that the Court of Appeals
erred largely because it read too much into one of our
decisions.
   It is not even clear that today’s decision is necessary to
protect petitioner’s interests. We are generally hesitant to
grant review of non-final decisions, and there are grounds
for such wariness here. If we had denied review at this
time, petitioner may not have lost the opportunity to con-
test the grant of summary judgment on the issue of re-
spondents’ entitlement to qualified immunity on his cell-
conditions claim. His case would have been remanded for
trial on the claims that remained after the Fifth Circuit’s
decision (one of which sought relief that appears to overlap
with the relief sought on the cell-conditions claim), and if
he was dissatisfied with the final judgment, he may have
been able to seek review by this Court of the cell-conditions
qualified immunity issue at that time. Major League Base-
ball Players Assn. v. Garvey, 532 U.S. 504, 508, n. 1 (2001)
( per curiam). And of course, there is always the possibility
that he would have been satisfied with whatever relief he
obtained on the claims that went to trial.
   Today’s decision does not even conclusively resolve the is-
sue of qualified immunity on the cell-conditions claim be-
cause respondents are free to renew that defense at trial,
and if the facts petitioner alleges are not ultimately estab-
lished, the defense could succeed. Indeed, if petitioner can-
not prove the facts he alleges, he may not be able to show
that his constitutional rights were violated.
   In light of all this, it is not apparent why the Court has
chosen to grant review in this case.
                            II
  While I would not grant review on the question the Court
addresses, I agree that summary judgment should not have
been awarded on the issue of qualified immunity. We must
4                      TAYLOR v. RIOJAS

                 ALITO, J., concurring in judgment

view the summary judgment record in the light most favor-
able to petitioner, and when petitioner’s verified complaint
is read in this way, a reasonable fact-finder could infer not
just that the conditions in the cells in question were horrific
but that respondents chose to place and keep him in those
particular cells, made no effort to have the cells cleaned,
and did not explore the possibility of assignment to cells
with better conditions. A reasonable corrections officer
would have known that this course of conduct was uncon-
stitutional, and the cases on which respondents rely do not
show otherwise.
   Although this Court stated in Hutto that holding a pris-
oner in a “filthy” cell for “a few days” “might be tolerable,”
437 U.S., at 686–687, that equivocal and unspecific dictum
does not justify what petitioner alleges. There are degrees
of filth, ranging from conditions that are simply unpleasant
to conditions that pose a grave health risk, and the concept
of “a few days” is also imprecise. In addition, the statement
does not address potentially important factors, such as the
necessity of placing and keeping a prisoner in a particular
cell and the possibility of cleaning the cell before he is
housed there or during the course of that placement. A rea-
sonable officer could not think that this statement or the
Court of Appeals’ decision in Davis meant that it is consti-
tutional to place a prisoner in the filthiest cells imaginable
for up to six days despite the availability of other preferable
cells or despite the ability to arrange for cleaning of the cells
in question.
   For these reasons, I concur in the judgment.